Case 20-71228-pmb        Doc 4     Filed 10/29/20 Entered 10/29/20 15:23:59        Desc Main
                                   Document      Page 1 of 6




                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:
                                                      CHAPTER 11
AREU STUDIOS, LLC,
                                                      CASE NO. 20-71228
         Debtor.

  APPLICATION FOR APPROVAL OF EMPLOYMENT OF DEBTOR’S ATTORNEY

       COMES NOW Areu Studios, LLC (hereinafter “Applicant”) and respectfully applies for

approval to employ attorneys pursuant to 11 U.S.C. § 327 and Bankruptcy Rules 2014 and 5002.

The grounds for this Application are:

                                                1.

       On October 29, 2020, Applicant filed a petition for relief under Chapter 11 of Title 11,

United States Code, 11 U.S.C. §§ 101 et seq. (as amended, modified or supplemented, the

“Bankruptcy Code”).     No Trustee has been appointed.       Applicant continues to operate its

business and manage its affairs as a debtor-in-possession in accordance with Sections 1107 and

1108 of the Bankruptcy Code.

                                                2.

       Applicant wishes to employ the law firm of JONES & WALDEN, LLC (“J&W”) as

counsel in this Chapter 11 case.

                                                3.

       Attorneys of JONES & WALDEN, LLC are admitted to practice before this Court, are

familiar with the Applicant’s legal and operational problems, have knowledge and experience in

bankruptcy practice, and are well qualified to represent Applicant.
Case 20-71228-pmb        Doc 4      Filed 10/29/20 Entered 10/29/20 15:23:59           Desc Main
                                    Document      Page 2 of 6



                                                4.

       During the Chapter 11 case, Applicant will require professional services from attorneys,

including:

              (a)     Preparation of pleadings and applications;

              (b)     Conduct of examination;

              (c)     Advising Applicant of its rights, duties and obligations as a debtor-in-

                      possession;

              (d)     Consulting with Applicant and representing Applicant with respect to

                      a Chapter 11 plan;

              (e)     Performing those legal services incidental and necessary to the day-to-day

                      operations of Applicant’s business, including, but not limited to,

                      institution and prosecution of necessary legal proceedings, and general

                      business legal advice and assistance;

              (f)     Taking any and all other action incident to the proper preservation and

                      administration of Applicant’s estate and business.

                                                5.

       Applicant desires to employ JONES & WALDEN, LLC at the firm’s ordinary rates for

comparable work, plus reasonable expenses, subject to review by the Court, during the pendency

of this bankruptcy case. The firm has stated present fee rates of $200.00 to $375.00 per hour for

attorneys and $100.00 per hour for legal assistants. Rates may be adjusted from time-to-time.

                                                6.

       Attached hereto and incorporated herein by reference is the Verified Statement of an

attorney of JONES & WALDEN, LLC offered in support of this Application.
Case 20-71228-pmb         Doc 4     Filed 10/29/20 Entered 10/29/20 15:23:59    Desc Main
                                    Document      Page 3 of 6



                                                  7.

       Pursuant to Bankruptcy Rule 6003(a), Applicant shall not seek an order approving this

application until 21 days after the Petition Date.

       WHEREFORE, Applicant prays that it be authorized to employ JONES & WALDEN,

LLC as its attorneys in this Chapter 11 case.

       Respectfully submitted this 29th day of October, 2020.

                                                AREU STUDIOS, LLC

                                                /s/ Ozzie Areu
                                                Ozzie Areu, Manager
Case 20-71228-pmb          Doc 4    Filed 10/29/20 Entered 10/29/20 15:23:59           Desc Main
                                    Document      Page 4 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:
                                                        CHAPTER 11
AREU STUDIOS, LLC,
                                                        CASE NO. 20-71228
            Debtor.

                 DECLARATION IN SUPPORT OF DEBTOR’S APPLICATION
               FOR APPROVAL OF EMPLOYMENT OF DEBTOR’S ATTORNEY

          COMES NOW Cameron M. McCord, who states and declares:

          1.     I am a partner in the law firm of Jones & Walden, LLC (the “Firm”) and in that

capacity I have personal knowledge of, and authority to speak on behalf of, the Firm with respect

to the matters set out herein. This Declaration is offered in support of the Application of the

Debtor in the above-styled case to employ the Firm as the Debtor’s attorney (the “Application”),

and the matters set out herein are true and correct to the best of my knowledge, information and

belief.

          2.     Neither I nor the Firm have or represent any interest adverse to the Debtor or the

Debtor’s estate, provided that the Firm has been retained by Good Deeds 317, LLC, a subsidiary

of Debtor, to represent it in an affiliate Chapter 11 bankruptcy, which is currently pending in the

Northern District of Georgia and identified as case number 20-71227.            The Firm has no

connections with the Debtor, the Debtor’s creditors, any other party in interest or their respective

attorneys or accountants. The Firm is not a creditor of the Debtor.

          3.     The Firm has no partners, associates or other professional employees who are

related to the United States Trustee, any person employed in the office of the United States

Trustee for the Northern District of Georgia, or with any of the Bankruptcy Judges sitting in the

United States Bankruptcy Court for the Northern District of Georgia.
Case 20-71228-pmb        Doc 4     Filed 10/29/20 Entered 10/29/20 15:23:59            Desc Main
                                   Document      Page 5 of 6



       4.      Neither I nor the Firm have agreed to share any compensation or reimbursement

under 11 U.S.C. § 503(b) with any other person except within the Firm. As of the Petition Date,

the Firm holds a $43,885.50 retainer for purposes of this case and its representation of the Debtor

herein in which the Firm holds a security interest. The Firm will hold the retainer and will only

disburse the retainer in accordance with Court order for payment of fees in accordance with 11

U.S.C. §§ 330 and 331 of the Bankruptcy Code.

       5.      I and other attorneys of the firm are duly admitted to practice law in the United

States District Court for the Northern District of Georgia, among other United States Courts. We

have had substantial experience in practice before the United States Bankruptcy Court for the

Northern District of Georgia and before other Bankruptcy Courts.

       6.      To the best of the undersigned’s knowledge, information and belief, employment

of the Firm as attorneys for the Debtor would be appropriate under 11 U.S.C. § 327 and

Bankruptcy Rules 2014 and 5002.

       Declared on October 29, 2020

                                                     JONES & WALDEN, LLC

                                                     /s/ Cameron M. McCord
                                                     Cameron M. McCord
                                                     Georgia Bar No. 143065
                                                     Proposed Attorney for Debtor
                                                     699 Piedmont Ave, NE
                                                     Atlanta, Georgia 30308
                                                     (404) 564-9300
                                                     cmccord@joneswalden.com
Case 20-71228-pmb       Doc 4    Filed 10/29/20 Entered 10/29/20 15:23:59          Desc Main
                                 Document      Page 6 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

IN RE:
                                                    CHAPTER 11
AREU STUDIOS, LLC,
                                                    CASE NO. 20-71228
         Debtor.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the date indicated below I caused a true and correct copy
of the within and foregoing application and declaration by placing same in a properly addressed
envelope with adequate postage affixed thereon by placing same in the U.S. Mail upon the
following:

       United States Trustee’s Office
       362 Richard B. Russell Federal Bldg
       75 Ted Turner Drive SW
       Atlanta, Georgia 30303

       This 29th day of October, 2020.


                                                   JONES & WALDEN, LLC

                                                   /s/ Cameron M. McCord
                                                   Cameron M. McCord
                                                   Georgia Bar No. 143065
                                                   Proposed Attorney for Debtor
                                                   699 Piedmont Ave, NE
                                                   Atlanta, Georgia 30308
                                                   (404) 564-9300
                                                   cmccord@joneswalden.com
